PER CURIAM.
The only question presented is whether the appellee Bill Maggard was properly absolved from liability for goods sold and delivered to the Blackey Wholesale Company by the appellant. On conflicting evidence the jury found, iii effect, that the appellee Bill -Maggard was not a partner in the firm doing business as Blackey Wholesale Company at the time the goods were sold, and that the appellant had had proper notice of his ‘ withdrawal from the partnership before the goods, were sold and delivered to N. T. Rowland, doing business as Blackey *455Wholesale Company. Maggard formerly had been Rowland’s partner, and the appellant had been one of the .partnership’s suppliers. The jury found • against Rowland for the full amount of appellant’s claim, $995.65, but absolved Maggard of liability. On review of the case, we find. no prejudicial error.
The motion for an appeal is overruled and the judgment is affirmed.,,